         Case 3:20-cv-00054-BAJ-EWD      Document 14     03/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 CHANDRA GOVERNOR CIVIL ACTION

 VERSUS

 COMMISSIONER OF SOCIAL NO. 20-00054-BAJ-EWD
 SECURITY


                              RULING AND ORDER

       Plaintiff Chandra Governor brought this action to seek judicial review,

pursuant to 42 U.S.C. § 405(g), of the final decision of the Commissioner of the

Social Security Administration (Commissioner ) denying her application for

disability insurance benefits ("DIB") and supplemental security income ("SSI").

Plaintiff asserts that the Administrative Law Judge s ( ALJ ) analysis of the treating

and examining opinion evidence is contrary to the regulations and


[United States Court of Appeals for the] Fifth Circuit precedent." (Doc. 10, p. 1;

Doc. 13, p. 7).


       The Magistrate Judge issued a Report and Recommendation, recommending


that the Court affirm the Commissioner's decision and dismiss this action with

prejudice. (Doc. 13, p. 21). Specifically, the Magistrate Judge found that based on

the applicable standard of review under 42 U.S.C. § 405(g), substantial evidence

supports the Commissioners decision and the ALJ applied the correct legal

standards. (Id. at p. 2). Plaintiff failed to timely file objections to the

Magistrate Judge's Report and Recommendation. See 28 U.S.C. § 636(b)(l).


                                          1
       Case 3:20-cv-00054-BAJ-EWD      Document 14    03/25/21 Page 2 of 2




      Having carefully considered the administrative record, tlie applicable law,

Plaintiffs Memorandum in Support of Appeal (Doc. 10), Defendant's Opposition

Memorandum (Doc. 12), the Magistrate Judge's Report (Doc. 13), and Plaintiffs

failure to object to the Magistrate Judge's Report and Recommendation, the Court


APPROVES the Magistrate Judge's Report and Recommendation (Doc. 13) and

ADOPTS the Report as the Court's opinion herein.

      For reasons explained in the Magistrate Judge s Report,


      IT IS ORDERED that the final decision of the Commissioner of the

Social Security Administration denying the application for disability insurance

benefits and supplemental security income filed by Plaintiff, Chandra Governor, is

AFFIRMED.

      IT IS FURTHER ORDERED that this action is DISMISSED WITH

PREJUDICE.




                             Baton Rouge, Louisiana, this * day of March, 2021




                                      JUDGE BRIAN^J^CKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
